The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Officers followed appellant's car for several hundred yards and saw him stop at the house of Frank Cannon. Cannon came to the car after appellant blew his horn. The officers testified that someone in the car handed something to Cannon, but that they were too far away to tell what it was. They said the car immediately turned and was driven away from the house. Appellant and his companion were arrested a short distance from the house. One of the officers went to Cannon's house and found a half gallon of whisky. Cannon testified that he got the whisky out of appellant's car after it stopped at his house. It was appellant's version that he carried the man who was riding with him to Cannon's home for the purpose of enabling him to talk "horse trade" with Cannon. Appellant testified in effect that he did not know that there was any whisky in the car. *Page 238 
We deem the evidence sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.